Citation Nr: 0617267	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression, variously 
identified as major depression and dysthymic disorder, as 
secondary to service-connected bilateral hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1955 to November 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for dysthymic 
disorder.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2006.  A 
transcript of the hearing is of record.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's depression 
is proximately due to or the result of service-connected 
bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

Depression is not secondary to service-connected bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In October 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claim, as well as its duty to assist him in substantiating 
his claim under the VCAA.  The March 2004 letter specifically 
asked the veteran to provide any information or evidence in 
his possession that pertains to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  In addition, the discussions in the August 
2000 statement of the case (SOC) and the February 2002, 
September 2003, and February and August 2005 supplemental 
statements of the case (SSOCs) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In this regard, the Board notes that 
the claim for service connection for depression currently on 
appeal was initiated in October 1999, and subsequently denied 
in a rating decision that was sent to the veteran in December 
1999.  In February and October 2000, the veteran submitted a 
timely notice of disagreement and substantive appeal to the 
Board, respectively.  The VCAA was enacted in November 2000, 
and the veteran was afforded a VA fee-basis examination in 
July 2001.  After receiving additional evidence in support of 
the veteran's claim, the RO issued SSOCs dated in February 
2002 and September 2003, and sent him a letter, dated October 
2004, which informed him of the VCAA and its potential effect 
on his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the October 2004 letter provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following that letter, the February and August 
2005 SSOCs were issued, which provided the veteran with 60 
additional days to submit additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Conway v. Principi, 353 F.3d 1369 (2004). 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992).  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board also notes that, after the April 2006 videoconference 
hearing, the veteran was given 30 days to submit additional 
evidence in support of his claim; however, no evidence has 
been submitted.  For these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The claims file reflects that the veteran has been granted 
service connection for tinnitus, rated as 10 percent 
disabling, and bilateral hearing loss, rated at 0 percent, 
effective from February 1997.

The veteran has claimed that his current depression is 
related to his service-connected bilateral hearing loss and 
tinnitus, and thus, should be secondarily service-connected.  
After carefully reviewing the evidence, the Board finds that 
the preponderance of the competent and probative evidence is 
against the grant of service connection for depression as 
secondary to service-connected bilateral hearing loss and 
tinnitus.  

In support of his claim, the veteran points to written 
statements from his private psychiatrist, D.A.O., Jr., M.D., 
dated October 1999, January 2000, and March 2002, which state 
the veteran is currently being treated for major depression 
that is secondary to his hearing loss and tinnitus.  In an 
October 2003 written statement, Dr. DAO states that the 
veteran suffers from major depression and post traumatic 
stress disorder (PTSD) and that his mental condition is 
secondary to his military service.  While the conclusions of 
a physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 
70 (1991), the Board is obligated to assess medical evidence 
and is not compelled to accept a physician's opinion.  See 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board has carefully considered Dr. DAO's written 
statements and conclusion.  However, we find his conclusion 
to be of lessened probative value, because he did not 
indicate what evidence was considered in rendering his 
opinion.  In fact, Dr. DAO was requested to provide a 
complete rationale for his opinion, but his October 2003 
response merely restated his conclusion without indicating on 
what medical evidence his conclusion was based.  While it is 
not expected that he identify every record he reviewed, we 
believe that he should have, at a minimum, identified those 
records that support his conclusion regarding the nexus 
between the veteran's depression and service-connected 
hearing loss and tinnitus.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the physician to 
give basis for his opinion affects the weight and credibility 
of the evidence).  

The Board notes the record contains treatment records from 
Dr. DAO, dated from September 1999 to July 2002, which 
reflect the veteran is currently diagnosed with major 
depression and PTSD.  A September 1999 psychiatric assessment 
reflects that the veteran had a prior history of major 
depression and notes that he expressed concern over his 
health and reported that he was "very depressed" over his 
hearing loss.  While the September 1999 treatment record 
provides a potential nexus between the veteran's depression 
and hearing impairment, the Board finds this evidence to be 
of lessened probative value because there is no indication 
Dr. DAO reviewed prior medical records showing the veteran 
was previously diagnosed with major depression, and because 
the actual nexus statement was provided by the veteran.  
While the veteran is capable of providing evidence of 
symptomatology, and the Board does not doubt the veteran 
sincerely believes his depression is due to his hearing loss 
and tinnitus, a layperson is generally not capable of opining 
on matters requiring medical knowledge, such as medical 
etiology and causation of disability.  See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the more thorough 
medical opinion provided by the physician who conducted the 
July 2001 VA fee-basis examination.  The examiner diagnosed 
the veteran with PTSD, and stated that the veteran's 
depressive disorder is due to his PTSD rather than tinnitus.  
In rendering this conclusion, the examiner noted the veteran 
reported that he experienced traumatic events in service and 
currently experienced symptoms typically associated with 
PTSD, including nightmares, flashbacks, intermittent suicidal 
thoughts, panic attacks, and feeling isolative.  The examiner 
noted the veteran's mood was depressed but stated that, based 
on the foregoing, he did not agree with the diagnosis of 
dysthymic disorder.  The Board notes the physician examined 
the veteran, reviewed the claims file prior to rendering his 
opinion, and provided detailed findings from his examination 
of the veteran.  In contrast, Dr. DAO merely provided a 
conclusory opinion without stating upon which evidence he 
based his opinion or providing detailed findings from the 
psychiatric assessment.  Thus, we find the July 2001 opinion 
to be more probative as to the question of nexus between the 
veteran's depression and the service-connected hearing loss 
and tinnitus.

At the April 2006 videoconference hearing, the veteran's 
representative argued that the July 2001 examination was 
inadequate because the physician failed to address whether 
the veteran's hearing loss and tinnitus are contributing 
factors to the veteran's depression.  The Board appreciates 
the representative's vigorous advocacy; however, the 
physician who conducted the July 2001 examination considered 
the potential relationship between the veteran's depression 
and hearing loss as he concluded, in his professional medical 
opinion, that the veteran's depressive disorder is related to 
his PTSD as opposed to his tinnitus.  Therefore, the Board 
finds that the July 2001 examination is competent and 
probative evidence and there is no need to remand this appeal 
for another examination.  

In denying the veteran's claim, the Board also finds it 
probative that the examiner who conducted the November 1999 
VA examination could not identify the etiology of the 
veteran's dysthymic disorder (depression).  The examiner 
reviewed the claims file, examined the veteran, and noted the 
veteran reported that his depressed mood had been exacerbated 
by his medical problems, including tinnitus, low back pain, 
problems with his right hand, and leg cramps.  The examiner 
noted that psychosocial stressors, such as illness, tend to 
exacerbate the feeling of low self-esteem and hopelessness 
but stated that any further attempt to identify the cause of 
his dysthymic disorder would be speculative.  The Board finds 
this evidence probative because the veteran related his 
depression to a myriad of medical problems, including 
tinnitus, and the examiner was unable to conclude that the 
veteran's dysthymic disorder is due to his service-connected 
disabilities.


In summary, the Board finds that the preponderance of the 
evidence shows the veteran's depression cannot be directly 
attributed to service-connected bilateral hearing loss or 
tinnitus.  The most probative evidence of record attributes 
the veteran's depression to his PTSD and suggests that his 
various health problems, including hearing loss and tinnitus, 
exacerbate his depression.  Therefore, the Board finds that 
the preponderance of the evidence is against the grant of 
service connection for depression, as secondary to service-
connected bilateral hearing loss and tinnitus, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.  


ORDER

Entitlement to service connection for dysthymic disorder, 
claimed as depression, as secondary to service-connected 
bilateral hearing loss and tinnitus, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


